Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 24 June 2020 for application number 16/957,514. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-22 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  9/29/20; 12/23/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10, 13, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juha et al. (WO 2017/178711).
Regarding claim 1, Juha discloses an apparatus comprising: 
a time-of-flight (TOF) sensor system (p. 4, lines 1-5) including: 
an illuminator operable to emit pulses of light toward an object outside the apparatus, wherein the illuminator is operable in a first mode in which the illuminator emits pulses having a first width and a second mode in which the illuminator emits pulses having a second width longer than the first width (p. 5, lines 15-25); and 
a photodetector operable to detect light produced by the illuminator and reflected by the object back toward the apparatus (p. 5, lines 26-27); 
the apparatus further including an electronic control device operable to control emission of light by the illuminator (p. 7, lines 1-3) and operable to estimate a distance to the object based on a time elapsed between an emission of one or more of the pulses by the illuminator and detection of the reflected light by the photodetector (p. 6, lines 10-15).
Regarding claim 2, see teachings of claim 1.  Juha further discloses wherein the electronic control device is operable to estimate a distance to the object based on signals from the photodetector when the illuminator is operating in the first mode if the distance to the object is within a first distance measurement range, and wherein the electronic control device is operable to estimate a distance to the object based on signals from the photodetector when the illuminator is operating in the second mode if the distance to the object is in a second distance measurement range that differs from the first distance measurement range (p. 7, lines 6-21, determining of different distances when the illuminator is working in different modes).
Regarding claim 3, see teachings of claims 1-2.  Juha further discloses wherein the illuminator comprises a plurality of vertical cavity surface emitting lasers (VCSELs) (p. 5, lines 17-19).
Regarding claim 9, see teachings of claim 1.  Juha further discloses wherein the illuminator is operable in the first mode to emit pulses having a width of less than 100 psec, and is operable in the second mode to emit pulses having a width greater than 100 psec (p. 7, line 26 to p. 8, line 24).
Regarding claim 10, see teachings of claim 1.  Juha further discloses wherein the illuminator is operable in the first mode to emit pulses having a first optical power level, and wherein the illuminator is operable in the second mode to emit pulses having a second optical power level greater than the first optical power level (p. 7, lines 10-15).
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8, 14, 15, 17, 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha et al. (WO 2017/178711) in view of Ghosh et al. (US 2015/0362585).
Regarding claim 4, see teachings of claims 1-3.  Juha further discloses that the transmitter might be a VCSEL array and the VCSELs is operable to emit the pulses of light having the first width, and the VCSELs is operable to emit the pulses of light having the second width (p. 5, lines 15-25; p. 19, lines 13-15), Juha does not explicitly disclose wherein a first subset of the VCSELs is operable to emit the pulses of light having the first width, and wherein a second subset of the VCSELs is operable to emit the pulses of light having the second width.
In the same field of endeavor, Ghosh discloses controlling the subsets of the VCSEL array (pars. 109-113).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Juha to include the teachings of Ghosh in order to provide a very flexible and dynamically adaptable system (Ghosh, par. 113).
Regarding claim 5, see teachings of claims 1-4.  Ghosh further discloses wherein there are a greater number of VCSELs in the second subset than in the first subset (pars. 108-113).
Regarding claim 6, see teachings of claims 1-4.  Ghosh further discloses wherein the VCSELs in the first subset differ are of a different type from the VCSELs in the second subset, and wherein the VCSELs of the first and second subsets are in the same monolithic die (pars. 57, 59, 65).
Regarding claim 7, see teachings of claims 1-4.  Ghosh further discloses wherein the electronic control device is operable alternately to activate one of the subsets of VCSELs at a time (par. 88).
Regarding claim 8, see teachings of claims 1-4.  Juha further discloses wherein a third subset of the VCSELs is operable to emit pulses of light having a third width that differs from the first and second widths, wherein the illuminator is operable in a third mode in which the third subset of VCSELs emits pulses having the third width, and wherein the electronic control device is operable to estimate a distance to the object based on signals from the photodetector when the illuminator is operating in the third mode if the distance to the object is within a third distance measurement range that differs from the first and second distance measurement ranges (fig. 11A; p. 7, lines 6-16).
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claims 3 and 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claims 1-6.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claims 1-7.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha et al. (WO 2017/178711) in view of Van et al. (US 2016/0200161).
Regarding claim 11, see teachings of claims 1 and 10.  Although Juha further discloses wherein the illuminator is operable in the first mode to emit pulses, and wherein the illuminator is operable in the second mode to emit pulses (see teachings of claim 1), Juha does not explicitly disclose wherein the illuminator is operable in the first mode to emit pulses having a power less than 100 mW, and wherein the illuminator is operable in the second mode to emit pulses having a power greater than 100 mW.
In the same field of endeavor, Van discloses having a power less than 100mW and greater than 100mW depending on the mode (pars. 20, 108, where the power depends on how many spots being used, ranging from 1 mW to +10 W).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Juha to include the teachings of Van in order to obtain sufficient power (Van, par. 108).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha et al. (WO 2017/178711) in view of Li et al. (US 2018/0375513).
Regarding claim 12, Juha discloses host device comprising: a time-of-flight (TOF) sensor system including: an illuminator operable to emit pulses of light toward an object outside the host device, wherein the illuminator is operable in a first mode in which the illuminator emits pulses having a first width and a second mode in which the illuminator emits pulses having a second width longer than the first width; and a photodetector operable to detect light produced by the illuminator and reflected by the object back toward the host device; the host device further including: an electronic control device operable to control emission of light by the illuminator and operable to estimate a distance to the object based on a time elapsed between an emission of one or more the pulses by the illuminator and detection of the reflected light by the photodetector (see teachings of claim 1).
Juha does not explicitly disclose a display screen; and a processor to adjust a brightness of the display screen in response to a distance estimated by the electronic control device.
In the same field of endeavor, Li discloses a display screen; and a processor to adjust a brightness of the display screen in response to a distance estimated by the electronic control device (par. 3). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Juha to include the teachings of Li in order to prevent the user’s face from touching the display and hanging up the call (Li, par. 3).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486